Citation Nr: 0945279	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-37 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in October 2005, a statement of the case was 
issued in November 2006, and a substantive appeal was 
received in December 2006.  The Veteran requested a Board 
hearing, however, he failed to appear for a Board hearing 
scheduled in August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran is receiving Social Security 
Administration (SSA) disability benefits.  The record does 
not reflect an attempt by VA to secure copies of the SSA 
determination pertaining to the claimant or the medical 
records considered in conjunction with the determination.  

In Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the U.S. 
Court of Appeals for Veterans Claims (Court) held, in 
essence, that records pertaining to SSA disability claims in 
possession of SSA are constructively in possession of VA (See 
38 C.F.R. § 3.201), and that if VA does not seek to secure 
such records from SSA, it violates its duty to assist the 
claimant under 38 U.S.C.A. § 5107(a).  Memorandum decisions 
of the Court and Joint Motions by the parties endorsed by the 
Court have consistently adhered to this precedent.  

Additionally, the Board notes that the December 2006 
substantive appeal reflects that the Veteran underwent ankle 
surgeries performed by Dr. W. and Dr. T.  The Board believes 
that an attempt to obtain pertinent treatment records from 
Dr. W. and Dr. T. should be made. 

Accordingly, the case is REMANDED for the following actions:


1.  The RO should secure from SSA copies 
of their determination on the Veteran's 
claim for SSA disability benefits, as 
well as copies of the complete medical 
records considered in conjunction with 
that determination.  Upon receipt of 
those records, the RO should review them 
and arrange for any further development 
suggested by the information therein.  

2.  Based on the Veteran's statements in 
the December 2006 substantive appeal, the 
RO should obtain any pertinent treatment 
records from Dr. W. and Dr. T.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.  

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


